By the court, Hilton, J.
The single question this appeal presents is, whether the district courts in the city of New York have jurisdiction of actions claiming the delivery of personal property wrongfully withheld or detained, and to recover the possession thereof.
By the act of April 13, 1857, under which these courts were organized, they had conferred upon them jurisdiction in actions similar to those provided by sections 53 and 54 of the Code of Procedure, when the sum recovered should not exceed $250. (Sess. Laws 1857, vol. 1, p. 307, § 3.) At that time an action of this character was not specified in the sections of the Code referred to.
Subsequently, in 1860, an act was passed entitled “An act to amend section 53 of the Code of Procedure, and to extend the jurisdiction of Justices’ Courts, and to provide for proceeding therein,” (Sess. Laws, 1860, p. 209,) which amended the section by adding to it a tenth subdivision, by which justices’ courts were vested with jurisdiction of actions to recover the possession of personal property claimed where its value should not exceed $100. Then follow twelve sections devoted to the proceedings which are necessary to be adhered to in such actions, and which are nearly analogous to those prescribed by chap. 2, title 7, part 2 of the Code, (§ 206 to 218,) respecting actions for the claim and delivery of personal property, when brought in a court of record.
In 1861 another act was passed amending section 53 of the Code, by increasing the jurisdiction of justices of the peace, and extending it to all the cases there named where the amount claimed does not exceed $200, they having been previously limited to actions where the sum claimed did not exceed $100; and it was declared that this act should not be construed to repeal, impair, modify, or in any manner affect the previous act passed in 1860.
In connection with these two acts it may be remarked, that although the act of 1860 amended section 53 of the *364Code by adding to it a tenth subdivision, yet the act of 1861, which declares that the section shall be amended so as to read only as there given, omits the subdivision previously added, and concludes with a section declaring as above stated.
Applying the familiar legal principle that inferior courts, not of record and not. proceeding according to the course of the common law, are confined strictly to the authority given them, taking nothing by implication, but must in every instance show an express power, (Jones agt. Reed, 1 John. Cases, 20; 4 Black. Com., 268; Rex agt. Whitear, 3 Burr., 1366,) it is obvious that the district courts have not jurisdiction of actions to recover the possession of personal property.
Under the act of 1857, they are limited to certain actions “ when the sum recovered shall not exceed $250 that is, they can entertain actions for the recovery of money only in specified cases, and no other.
It is true that, by the act of 1860, section 53 of the Code was amended by adding to it a subdivision by which courts of justices of the peace acquired jurisdiction over actions to recover the possession of personal property where its value does not exceed $100, but the jurisdiction there given is in the nature of a special statutory proceeding, and which must be pursued by the justice in the particular manner there prescribed. The provisions respecting the form of the proceeding it will not be pretended are applicable to any other than justices’ courts, and therefore, if it ever should be conceded that by the amendment of section- 53 of the Code, the district courts became vested with power over actions of this nature, they would still be left without any law prescribing the manner in which such a special and peculiar jurisdiction could be exercised—unless it may imply that it should be pursued in the same manner as in courts of justices of the peace. This we cannot do.
The judgment should therefore be reversed.